                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

    KAYLA REED, a woman prosecutor,

                        Plaintiff,                                  8:21-CV-205

    vs.                                                 MEMORANDUM AND ORDER

    KENT D. TURNBULL, et al.,

                        Defendants.


          This matter is before the Court on its own motion following review of the
complaint filed by Kayla Reed against several defendants, alleging state law
tort claims arising out of what appears to be a state traffic court proceeding.
The complaint will be dismissed because of the pending state court proceeding.
          This is not the plaintiff's first case in this Court. Her filings include: Reed
v. Hovey et al., case no. 4:20-cv-3151; Reed v. Smith et al., case no. 4:21-cv-3079;
and Reed v. Jones et al., case no. 4:21-cv-3051. Although the allegations in each
case vary (and are sometimes difficult to parse), they all seem to arise from the
plaintiff's quixotic belief that she has the right to drive a vehicle without
registering the vehicle or obtaining an operator's license. See filing 1 at 5.1
          The lead defendant in this case is Judge Kent Turnbull, whom the
plaintiff describes presiding over her trial. Filing 1 at 6. The Court takes
judicial notice of the fact that Judge Turnbull is a judge of the County Court
for Nebraska's 11th Judicial District. See Springfield v. Carter, 175 F.2d 914,
917 (8th Cir. 1949). The Court also takes judicial notice of the fact that Angela


1   The Court has previously rejected this "sovereign citizen" belief on the merits, see Reed v.
Hovey, No. 4:20-CV-3151, 2021 WL 949612, at *2-5 (D. Neb. Mar. 12, 2021), but does not
reach the merits in this case.
M. Franz is, consistent with her description in the complaint, a deputy county
attorney for Lincoln County, Nebraska. See id.
      Taken together and loosely described, what the plaintiff's complaint
alleges is that defendants James Hagen and Adam Charter "trespassed" on the
plaintiff's property—her car—and Franz subsequently charged her in state
county court, before Judge Turnbull, with a registration violation. See filing 1
at 3, 5-6, 9-10. Hagen and Charter are alleged to be "government workers,"
presumably police officers. Filing 1 at 1. Judge Turnbull also "forced a public
attorney on [the plaintiff's] behalf"—in other words, defendant Margaret R.
Jackson was appointed as the plaintiff's counsel. Filing 1 at 4, 6. Judge
Turnbull, according to the plaintiff, "forced" the plaintiff to go to trial, and may
send her to jail. Filing 1 at 6-7.
      But the key allegation is that Judge Turnbull, according to the plaintiff,
may send her to jail on July 1, 2021. Filing 1 at 7. In other words, the state
court proceeding is ongoing—which is why, in addition to seeking money
damages, replevin, and various injunctive relief, the plaintiff specifically
demands "a stay" on all of Judge Turnbull's judgments so that she remains
"free until [she] can have all matters tried before a common law jury or [she]
can appeal all matters to the district/Supreme Court[.]" Filing 1 at 7.
      That requires the Court to consider whether it should abstain from
exercising its jurisdiction. The Court considers abstention sua sponte. See
Robinson v. City of Omaha, 866 F.2d 1042, 1043 (8th Cir. 1989); see also Geier
v. Missouri Ethics Comm'n, 715 F.3d 674, 676 (8th Cir. 2013). Abstention is a
doctrine designed to promote federal-state comity and is required when a
federal court decision would disrupt the establishment of coherent state policy.
Ankenbrandt v. Richards, 504 U.S. 689, 704-05 (1992). Abstention from the
exercise of federal jurisdiction is the exception, not the rule. Id. at 705. And



                                       -2-
abstention rarely should be invoked because the federal courts have a
"virtually unflagging obligation" to exercise the jurisdiction given to them. Id.;
Colo. River Water Conservation Dist. v. United States, 424 U.S. 800, 814 (1976).
      But abstention under Younger v. Harris, 401 U.S. 37 (1971) and its
progeny may be appropriate where a state proceeding is ongoing or important
state interests are at stake. See Ankenbrandt, 504 U.S. at 705; Middlesex Cty.
Ethics Comm. v. Garden State Bar Ass'n, 457 U.S. 423, 432 (1982); Yamaha
Motor Corp., U.S.A. v. Stroud, 179 F.3d 598, 602 (8th Cir. 1999); Amerson v.
Iowa, 94 F.3d 510, 512 (8th Cir. 1996). In particular, a federal court should
abstain from exercising jurisdiction in cases where there is a parallel, pending
state criminal proceeding, so long as certain conditions are met. Minn. Living
Assistance, Inc. v. Peterson, 899 F.3d 548, 551 (8th Cir. 2018).
      The Eighth Circuit has articulated three "lines of inquiry" for
determining whether Younger abstention is appropriate. See id.


      First, does the underlying state proceeding fall within one of the
      three "exceptional circumstances" where Younger abstention is
      appropriate? Second, if the underlying proceeding fits within a
      Younger category, does the state proceeding satisfy what are
      known as the "Middlesex" factors? And third, even if the
      underlying state proceeding satisfies the first two inquiries, is
      abstention nevertheless inappropriate because an exception to
      abstention applies?


Id. at 552 (citations omitted). The Court considers each in turn.
      First, it's evident that the state proceeding fits within a category where
Younger abstention applies: it's a criminal prosecution. See Sprint Comm., Inc.
v. Jacobs, 571 U.S. 69, 72 (2013). Second, the Court considers the "Middlesex"


                                      -3-
factors: whether the state proceeding (1) is judicial in nature, (2) implicates
important state interests, and (3) provides an adequate opportunity to raise
constitutional challenges. Peterson, 899 F.3d at 548 (citing Middlesex, 457 U.S.
at 432). Those factors also clearly weigh in favor of abstention: the proceeding
is judicial, the state has an important interest in the enforcement of its
criminal laws and vehicle regulations, and any constitutional challenges to the
proceeding may be asserted in state trial and appellate courts. See Postscript
Enterprises, Inc. v. Peach, 878 F.2d 1114, 1116 (8th Cir. 1989); Cook v.
Hinrichs, 500 F. Supp. 2d 1225, 1228 (D.S.D. 2007). Finally, there's no
exception to Younger abstention that applies here: the Court finds no reason
to believe the state court proceeding was based on bad faith, harassment, or
some other extraordinary circumstance (as opposed to a good-faith
disagreement about the applicability of Nebraska's motor vehicle laws). See
Night Clubs, Inc. v. City of Fort Smith, Ark., 163 F.3d 475, 479 (8th Cir. 1998).
      In sum, the three-part inquiry for evaluating Younger abstention is
satisfied here. Accordingly,


      IT IS ORDERED:


      1.    The plaintiff's complaint is dismissed.


      2.    A separate judgment will be entered.


      Dated this 2nd day of June, 2021.


                                            BY THE COURT:


                                            John M. Gerrard
                                            Chief United States District Judge


                                      -4-
